Title: From John Quincy Adams to John Adams Smith, 16 December 1815
From: Adams, John Quincy
To: Smith, John Adams




Dear Sir,
Boston House Saturday morning 16. Decr 1815.

The enclosed letter to the Secretary of the Treasury is to be copied into the letter Book—After which it is to be sent together with a copy of the minutes of Stock refered to in it the original of which as received from the French Ambassador I send you herewith. I suppose however you will not be able to have the dispatch prepared before Monday when I propose to be in town. yours sincerely
J. Q. A.